DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 12, 2020; April 16, 2021; and, January 10, 2022 were filed prior to the mailing date of the present first Official action on the merits.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 7 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H04-202490 A to Degawa et al. (hereinafter “Degawa”) (copy of English language mechanical translation included herewith).

Referring to Applicant’s independent claim 1, Degawa teaches a super-abrasive grain (See Abstract) comprising: a body composed of diamond (page 3, Summary of the Invention); and a ceramic coating film coating at least a portion of a surface of the body (page 3, Summary of the Invention; the TiCN coating film of Degawa is equivalent to Applicant’s claim term “a ceramic coating film”).

Referring to Applicant’s claim 6, Degawa teaches the coating film contains TiCN (page 3, Summary of the Invention).

Referring to Applicant’s claim 7, Degawa teaches the coating film is composed of TiCN (page 3, Summary of the Invention).

Referring to Applicant’s independent claim 14, Degawa teaches a super-abrasive grinding wheel (page 4, the saw blades comprising abrasive segments brazed to steel disks as taught by Degawa are equivalent to Applicant’s claim term “a super-abrasive grinding wheel”)  comprising: a disk-shaped substrate (page 4); and a super-abrasive grain layer covering at least an outer peripheral surface of the substrate, the super-abrasive grain layer having the super-abrasive grain according to claim 1 (page 3, Summary of the Invention; page 4).

Claims 1-3, 6, 9-11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Pre-Grant Patent Application Publication No. 2015/0290771 A1 to Li (hereinafter “Li”). 

Referring to Applicant’s independent claim 1, Li teaches a super-abrasive grain (See Abstract; par. [0043]; Li teaches the method for making an abrasive article comprises the step of coating abrasive grains with a coating layer that chemically bonds to each of the abrasive grains that chemically bonds to each of the abrasive grains) comprising: a body composed of cubic boron nitride or diamond (pars. [0052], [0055], [0057], [0113]; Example 4); and a ceramic coating film coating at least a portion of a surface of the body (pars. [0053], [0055-58], [0113]; Example 4; the adhesion-promoting coating of Li is equivalent to Applicant’s claim term “a ceramic coating film”).

Referring to Applicant’s claim 2, Li teaches the body has a single-crystal structure (par. [0052]).

Referring to Applicant’s claim 3, Li teaches the body has a polycrystalline structure (par. [0052]).

Referring to Applicant’s claim 6, Li teaches the coating film contains diamond (par. [0057]).

Referring to Applicant’s claim 9, Li teaches the coating film has a multilayer structure composed of a plurality of stacked ceramic layers (pars. [0053], [0055-58], [0113]; Example 4). 

Referring to Applicant’s claim 10, Li teaches the super-abrasive grain further comprises an insulating film covering an outer surface of the coating film (par. [0058]; the outer wetting layer of Li is equivalent to Applicant’s claim term “an insulating firm”).

Referring to Applicant’s claim 11, Li teaches the insulating film includes a metal oxide or oxide precursor, such as an oxynitride, of titanium, with titanium dioxide preferred, and zirconia, alumina and silica also useful (par. [0058]).

Referring to Applicant’s claim 13, Li teaches the body has an exemplary grain size of 65 microns (par. [0113]; Example 4).  The exemplary grain size taught by Li anticipates Applicant’s claimed range.  The exemplary grain size taught by Li anticipates Applicant’s claimed range of “1 μm or more and 600 μm or less”. MPEP 2131.03 [R-10.2019] (I)

Referring to Applicant’s independent claim 14, Li teaches a super-abrasive grinding wheel (pars. [0046], [0115]; Example 6) comprising: a disk-shaped substrate (par. [0115]; Example 6); and a super-abrasive grain layer covering at least an outer peripheral surface of the substrate (par. [0115]; Example 6), the super-abrasive grain layer having the super-abrasive grain according to claim 1 (See Abstract; pars. [0043], [0052], [0055-58], [0113]; Example 4).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP H04-202490 A to Degawa et al. (hereinafter “Degawa”) (copy of English language mechanical translation included herewith) as applied to claim 1 above.

Referring to Applicant’s claim 8, Degawa the coating film has a thickness of 1 μm to 10 μm (page 3, Summary of the Invention).  The coating film thickness of Degawa renders obvious Applicant’s claimed range.  The coating film thickness of Degawa overlaps Applicant’s claimed range of “1 nm or more and 5000 nm or less”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 13, Degawa teaches the body has a grain size of 30 to 60 mesh (250 μm to 590 μm) (See Abstract; See Background of the Invention).  The grain size range of Degawa renders obvious Applicant’s claimed range.  The grain size range of Degawa lies within Applicant’s claimed range of “1 μm or more and 600 μm or less”. MPEP 2144.05 [R-10.2019] (I)

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2015/0290771 A1 to Li (hereinafter “Li”) as applied to claim 1 above.

Referring to Applicant’s claim 8, Li teaches thin-bladed tools such as narrow band saw, reciprocating saws, wire saws, circular saws, thin-walled core drill bit, are urgently desired in precision cut of expensive materials (par. [0044]).  To achieve the desired thin-bladed tools Li teaches the thickness of the product can be as thin as the average diameter of grains involved, generally (0.05-0.70 mm), or even thinner if thicker metallic coating and/or group placement are accepted for small particles (par. [0044]).  In at least one exemplary embodiment, Li teaches diamond grains have an average size of about 65 microns and are coated with multiple layers to form an exterior of 120 microns (par. [0113]; Example 4; the adhesion-promoting coating of Li is equivalent to Applicant’s claim term “a ceramic coating film”).  Li teaches further relatively thin layers are, for example, 0.02–2 micrometers (20-2000 nanometers) in thickness (par. [0092]).  A person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate when the adhesion-promoting coating of Li comprises multiple layers, said layers can be relatively thin layers, e.g., 2 micrometers each in thickness, overlaid upon each other to achieve a desired coating thickness.  Such implicit teaching is consistent with Li’s teachings with respect to the thickness(es) of coating layers disclosed therein and the application of multiple coating layers to achieve a desired coating thickness.  The coating thickness range taught by Li renders obvious Applicant’s claimed range.  The coating thickness range taught by Li lies within Applicant’s claimed range of “1 nm or more and 5000 nm or less”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 12, Li teaches thin-bladed tools such as narrow band saw, reciprocating saws, wire saws, circular saws, thin-walled core drill bit, are urgently desired in precision cut of expensive materials (par. [0044]).  To achieve the desired thin-bladed tools Li teaches the thickness of the product can be as thin as the average diameter of grains involved, generally (0.05-0.70 mm), or even thinner if thicker metallic coating and/or group placement are accepted for small particles (par. [0044]).  In at least one exemplary embodiment, Li teaches diamond grains have an average size of about 65 microns and are coated with multiple layers to form an exterior of 120 microns (par. [0113]; Example 4).  Li teaches further relatively thin layers are, for example, 0.02–2 micrometers (20-2000 nanometers) in thickness (par. [0092]).  A person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate as the adhesion-promoting coating of Li comprises multiple layers, said layers can be relatively thin layers, e.g., 2 micrometers each in thickness, overlaid upon each other to achieve a desired coating thickness so too can the outer wetting layer of Li comprise multiple layers (par. [0058]; the outer wetting layer of Li is equivalent to Applicant’s claim term “an insulating firm”).  Such implicit teaching is consistent with Li’s teachings with respect to the thickness(es) of coating layers disclosed therein and the application of multiple coating layers to achieve a desired coating thickness.  The coating thickness range taught by Li renders obvious Applicant’s claimed range.  The coating thickness range taught by Li lies within Applicant’s claimed range of “1 nm or more and 5000 nm or less”. MPEP 2144.05 [R-10.2019] (I)

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2015/0290771 A1 to Li (hereinafter “Li”) as applied to claim 1 above, and further in view of EP 2 823 944 A1 to Fukunishi et al. (hereinafter “Fukunishi”) (copy included herewith).

Referring to Applicant’s claims 4 and 5, Although Li teaches a ceramic coating film coating at least a portion of a surface of the body (pars. [0053], [0055-58], [0113]; Example 4 of Li), Li does not teach explicitly that “the coating film has an average crystal grain size of 500 nm or less” according to Applicant’s dependent claim 4 and “the coating film has an average crystal grain size of 50 nm or less” according to Applicant’s dependent claim 5.
However, Fukunishi teaches a scribing wheel and method for manufacturing the same (See Title of Fukunishi).  In at least one embodiment, Fukunishi teaches a scribing wheel comprises a scribing wheel base material having a diamond film with an average diamond grain size of 2 μm or less, and desirably 1 μm or less, on a blade edge surface of said base material (pars. [0043], [0089-92]; FIGS. 14(a),14(b), 16A  of Fukunishi).  Fukunishi teaches the diamond film is grown by a chemical vapor deposition method (par. [0044] of Fukunishi).  Due to such structural feature(s), Fukunishi teaches the resultant scribing wheel has high abrasive resistance and high peeling resistance, thus making it possible to cut a brittle material substrate having high edge surface strength (pars. [0047], [0119] of Fukunishi).  There is a reasonable expectation the ceramic coating film of Li can be modified to adopt the average diamond grain size range taught by Fukunishi.  Both Li and Fukunishi teach depositing or growing ceramic coating films, e.g., diamond (pars. [0053], [0055-58], [0113]; Example 4 of Li; par. [0044] of Fukunishi) via a vapor deposition method, e.g., chemical vapor deposition (pars. [0013], [0054] of Li; par. [0044] of Fukunishi).  Although Li does not recognize the significance of the average grain size of the ceramic coating film, Fukunishi does (pars. [0047], [0119] of Fukunishi).  Fukunishi recognizes and appreciates the average diamond grain size range is a result-effective variable. MPEP 2144.05 [R-10.2019] (II),(B)  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the ceramic coating film of Li and adopt the average diamond grain size range taught by Fukunishi.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Fukunishi recognizes and appreciates the average diamond grain size range is a result-effective variable that contributes to the high abrasive resistance and high peeling resistance exhibited by the resultant scribing wheel (pars. [0047], [0119] of Fukunishi).  The average diamond grain size range of the ceramic coating film taught by Li as modified by Fukunishi renders obvious Applicant’s claimed ranges.  The average diamond grain size range of the ceramic coating film taught by Li as modified by Fukunishi lies encompasses entirely Applicant’s claimed ranges of “500 nm or less” according to dependent claim 4 and “50 nm or less” according to dependent claim 5. MPEP 2144.05 [R-10.2019] (I)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731